Citation Nr: 0521872	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-01 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a compensable evaluation for Hodgkin's 
disease.

2.  Entitlement to an initial compensable evaluation for 
endarterectomy, right carotid artery.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


REMAND

The veteran served on active duty from November 1965 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required.

The January 2004 remand from the Board requested that the 
veteran be afforded a VA examination to determine the current 
severity of his Hodgkin's disease, the claimed residuals 
thereof, and endarterectomy, right carotid artery.  
Specifically, the examiner was requested to provide an 
opinion as to (1) whether the Hodgkin's disease continues to 
be in remission, (2) whether any current symptomatology is 
attributable to this disorder, and (3) any impairment 
associated with the endarterectomy, right carotid artery.

Accordingly, the veteran was afforded a VA examination for 
lymphatic disorders in December 2004.  This examination 
report does not address any of the opinions requested in the 
January 2004 remand.  

It is noted that, under the Veterans Claims Assistance Act of 
2000 (VCAA), the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002); see also Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Accordingly, in view of the inadequate 
compliance with the Board's prior development instructions, 
this case must be remanded to the RO for further action.

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has determined that a 
remand by the Board confers upon a claimant, as a matter of 
law, the right to compliance with remand orders.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).

The Board notes that there may be medical records relevant to 
this case which have not been obtained.  Specifically, in May 
2005, VA received a statement from the veteran requesting 
that his medical records from the Boise, Idaho, VA Medical 
Center, from December 2004 to the present be obtained.  In 
this regard, it is noted that the most recent VA treatment 
reports of record are dated in April 2004.  Accordingly, 
inasmuch as VA is deemed to have constructive knowledge of 
documents generated by VA medical facilities, even if the 
said records are not physically part of the claims file, the 
Board finds that the medical records identified by the 
veteran  must be obtained for review in connection with his 
claims.  Bell v. Derwinski, 2 Vet. App. 611 (1992).   A 
failure to consider records which were in VA's possession at 
the time of a decision, although not actually in the record 
before the RO, may constitute clear and unmistakable error, 
if such failure affects the outcome of the claim.  VAOPGCPREC 
12-95.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain all clinical and 
hospitalization records pertaining to the 
veteran since April 2004 from the VA 
Medical Center in Boise, Idaho.  All 
records obtained should be associated 
with the claim file.

2.  Thereafter, the veteran should be 
afforded a VA examination by the 
appropriate specialist to determine the 
current severity of his Hodgkin's 
disease, the claimed residuals thereof, 
and endarterectomy, right carotid artery.  
The veteran's claims folder must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner is requested to provide an 
opinion as to (1) whether the Hodgkin's 
disease continues to be in remission, (2) 
whether any current symptomatology is 
attributable to this disorder, and (3) 
any impairment associated with the 
endarterectomy, right carotid artery.  A 
complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  After completion of the above, and 
any additional development deemed 
necessary, the RO should review the 
issues on appeal, with consideration of 
all applicable laws and regulations.  If 
the issues on appeal remain denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




